Citation Nr: 9903166	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his children in his former spouse's custody.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from September 1969 to May 
1973.

This appeal arose from a February 1998 decision denying an 
apportionment of the veteran's compensation to the appellant 
on behalf of his children.

Both the appellant and the veteran were issued copies of the 
April 1998 statement of the case and the veteran was 
provided, in the August 1998 supplemental statement of the 
case, with a summary of the arguments and contentions 
advanced by the appellant at her August 1998 hearing.  
However, the veteran was never advised that the appellant had 
requested a hearing, was never given the opportunity to 
participate in the August 1998 hearing, as required under 38 
C.F.R. § 20.713 (1998), and did not have the opportunity to 
similarly present his response.

Therefore, this contested claim is being REMANDED to the 
originating agency for the following action:

1.  The originating agency should inform 
the veteran of his right to a hearing as 
well as of his right to submit further 
written argument.

2.  Following completion of the above 
action, the originating agency should 
review the claim and prepare a formal 
decision.  Thereafter, the appellant and 
her representative, as well as the 
veteran, should be issued a supplemental 
statement of the case which includes a 
summary of any evidence received since 
the August 1998 supplemental statement of 
the case.  The originating agency should 
give all interested parties the 
appropriate period of time in which to 
respond.  All regulations governing 
contested claims are to be applied.

When the development has been completed, the case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
ensure all due process.  No action is required on the part of 
the appellant or the veteran unless they receive further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -
